DETAILED ACTION
Election/Restrictions
Claims 13-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/6/22.


Claim Objections
Claim 1 is objected to because of the following informalities:  it appears claim 1, line 8 should read --joined-- instead of “jointed”.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  it appears claim should read –for storage of a left-turn command—and –for storage of a right-turn command--.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 20 recites the limitation "the function parameter module" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Restated, there is a “function module” and a “parameter module” in claim 1, but not a “function parameter module”.  For purposed of examination, the Examiner construes this to read “function and parameter modules”.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 20, and 21 are rejected under 35 U.S.C. 103 as unpatentable over Kim (US Pub. No. 2017/0004730 A1).
Regarding claim 1, Kim discloses a programmable assembly toy system (Figs. 1-4), comprising: a multiplicity of first function modules (Fig. 4 and par. [0077], noting each column/line on the board can be considered a “first function module”), each of the first function module having first surface to fit into one or more parameter modules (Fig. 4, items 300 and Fig. 5, items 40), each parameter module having a memory for storage a computer program command forming a computer program with each parameter module (par. [0046]; noting this would be obvious, see also par. [0105]); and a physical presentation object (par. [0044]; noting this is the robot of Fig. 1) connected with a trigger module in a wireless connection or a wired connection and performing a preconfigured action (par. [0044]); wherein the trigger module is  (par. [0049]).   The above rejection is given under a 103 because while Kim does not specifically disclose that each parameter module has its own memory, it would be obvious that it would because each parameter module has a specific programming attribute (i.e. is configured to store an attribute) that works in combination with a larger computer system (par. [0105]).
Regarding claim 2, Kim discloses a computer either in the trigger module or in the physical presentation object to execute the computer program (par. [0105]; noting it would be obvious to place it in one or the other).
Regarding claim 3, Kim discloses that the preconfigured action performing by the physical presentation object is responsive to the corresponding computer program command (par. [0049] as an example).
Regarding claim 20, Kim discloses that each of the first function modules is two-dimensionally connected with each other (Fig. 4; noting a two dimension plate) and each of the function and parameter modules is three-dimensionally stacked with each other (Fig. 4, items 300).
Regarding claim 21, Kim discloses comprising a self-examination module configured to check if each module is correctly connected (par. [0065] and Fig. 2, item 300; noting an “activation section” used to debug).

Claims 4-6 are rejected under 35 U.S.C. 103 as unpatentable over Kim (US Pub. No. 2017/0004730 A1) in view of Ito (WO Pub. No. 2017/119182 A1).
Regarding claim 4, Kim discloses that the first function modules (Fig. 4 and par. [0077]; noting the individual parameter modules may be placed in individual columns making the column the corresponding function module) comprises a direction module (Fig. 5, item 40 move up or down or par. [0049]; drive forward), a move module (Fig. 5, item 40 move up or down or par. [0049]; drive forward), a sound module (Fig. 5, item 30; noting “sound), and wherein each one of the first function modules is horizontally connected the other one or more first function modules in a side by side connection (Fig. 4 and par. [0077], noting each column/line on the board can be considered a “first function module”).  It is noted that Kim does not specifically disclose a LED module, and a loop module.  However, Ito discloses a very similar toy wherein the toy robot can have LEDs (page3, 1st paragraph of machine translation; making obvious the use of a LED module to run the LEDs on an off) and a loop module (Fig. 1, item 40 on the right hand side).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Kim to use a LED module, and a loop module as taught and suggested by Ito because doing so would be use of a known technique  (using a LED module and a loop module to program a robot) to improve a similar product (a toy robot that is operated by parameter modules) in the same way (using a LED parameter module and a loop parameter module to program a robot).
Regarding claim 5, the combined Kim and Ito discloses that the parameter modules comprises a direction parameter module (Kim: Fig. 5, items 40), the direction parameter module comprising a left-turn parameter module having a memory for storage a left-turn command, a right-turn module having a memory for storage a right-turn command (Fig. 5, items 40 and par. [0085], noting both right and left turn), and one or more degree parameter module for storage a degree parameter command (Ito: page 4, 6th full paragraph; noting a degree of time parameter module).
Regarding claim 6, the combined Kim and Ito discloses that the direction parameter module is responsive to the direction module and is not responsive to the move module, the LED module, and the sound module (Kim: Fig. 4; noting this is functionally possible given the structure; noting the parameter module may be placed in the column assigned as the “direction module” and thus would only be read under that event block column; see Kim: par. [0077] as evidence of this).
Claims 7-12 are rejected under 35 U.S.C. 103 as unpatentable over Kim (US Pub. No. 2017/0004730 A1) in view of Ito (WO Pub. No. 2017/119182 A1) and in further view of Serrano et al. (herein “Serrano”; US Pub. No. 2008/0108277 A1.
Regarding claim 7, the combined Kim and Ito discloses that the parameter modules further comprises a move parameter module, the move parameter module comprising a forward move parameter module having a memory for storage a forward move command (Kim: par. [0049]), a backward move parameter module having a memory for storage a backward move command (Ito: page 4, 3rd full paragraph of machine translation; noting “backward”).  It is noted that the combined Kim and Jennings do not specifically disclose a speed parameter module having a memory for storage a speed command and a distance parameter module having a memory for storage a distance move command.   However, both Kim and Ito clearly disclose a method of controlling the movements of a robot using parameter modules (Kim: par. [0049] as an example).  In addition, Serrano discloses a remote controlled device that allows the user to control the speed and distance of the device (par. [0088]). Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combined Kim and Ito to use to use a speed parameter module having a memory for storage a speed command and a distance parameter module having a memory for storage a distance move command as taught and suggested by Serrano because doing so would be use of a known technique (allowing a user to control the speed and the distance of a remote control toy) to improve a similar product (a toy robot that is operated by parameter modules) in the same way (allowing a user to control the speed and the distance of a remote control toy by way of parameter modules).
Regarding claim 8, the combined Kim, Ito, and Serrano disclose that the move parameter module is responsive to the move module and is not responsive to the direction module, the LED module, and the sound module (Kim: Fig. 4; noting this is functionally possible given the structure; noting the parameter module may be placed in the column assigned as the “move module” and thus would only be read under that event block column; see Kim: par. [0077] as evidence of this).
Regarding claim 9, the combined Kim, Ito, and Serrano disclose that the LED parameter module comprising one or more light parameter modules having a memory for storage a light parameter command with each light parameter module (Ito: page 3, first full paragraph of machine translation; noting this would be obvious given the ability to control the robot LEDs), one or more time parameter modules having a memory for storage a time parameter command with each time parameter module (Ito: page 4, 6th full paragraph of machine translation; noting a “time” interval module), and one or more frequency parameter modules having a memory for storage of a frequency parameter command with each frequency parameter module (Ito: page 4, 7th full paragraph of machine translation; noting a “number of times” module).
Regarding claim 10, the combined Kim, Ito, and Serrano disclose that the LED parameter module is responsive to the LED module and is not responsive to the move module, the direction module, and the sound module. (Kim: Fig. 4; noting this is functionally possible given the structure; noting the parameter module may be placed in the column assigned as the “LED module” and thus would only be read under that event block column; see Kim: par. [0077] as evidence of this).
Regarding claim 11, the combined Kim, Ito, and Serrano disclose a sound parameter module, the sound parameter module comprising one or more music parameter module having a memory for storage of a music parameter command with each music parameter module (Ito: last paragraph of page 4 machine translation to page 5; noting “music”) and a frequency parameter module for storage of a frequency parameter command (Ito: last paragraph of page 4 machine translation to page 5; noting “music”).
Regarding claim 12, the combined Kim, Ito, and Serrano disclose that one or more control number parameter modules (Kim: Fig. 5, items 40), each of the control number parameter module being stacked with the time parameter module or the frequency parameter module of the LED parameter module (Ito: page 4, 6th full paragraph of machine translation or page 3, 1st full paragraph of machine translation, respectively and see Kim: Fig. 4; noting it is obvious that these parameter modules may be “stacked” within a column of the designated event block module); and each of the control number parameter module being stacked with the frequency parameter module of the sound parameter module (Ito: last paragraph of page 4 machine translation to page 5; noting “music”; and see Kim: Fig. 4; noting it is obvious that these parameter modules may be “stacked” within a column of the designated event block module).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW BRIAN STANCZAK whose telephone number is (571)270-7831.  The examiner can normally be reached on 8:30-10 and 1-3:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571)272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW B STANCZAK/
Examiner, Art Unit 3711
10/31/22
      /EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711